Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 6, 2015

                                      No. 04-14-00667-CV

                      Ramiro and Edna RAMOS, and Federico Salazar, Jr.,
                                        Appellants

                                                 v.

        THE UNKNOWN HEIRS OF TOMASA GONZALEZ and Narciso Gonzalez,
                               Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-09-559
                        Honorable J. Manuel Banales, Judge Presiding


                                         ORDER
        The reporter’s record was originally due to be filed in this appeal on November 3, 2014.
On November 24, 2014, appellants provided written proof that the record was requested on
September 30, 2014, and a down-payment in the amount of $1,725.00 had been paid to Ms. Gay
Richie for the preparation of the reporter’s record. On December 1, 2014, Ms. Richie was
ordered to file the reporter’s record in this appeal no later than December 23, 2014. The
reporter’s record was not filed by the deadline stated in this court’s prior order.

        It is therefore ORDERED that Ms. Gay Richie file the reporter’s record for this appeal in
this court no later than February 2, 2015. If the record is not filed by such date, an order may be
issued directing Ms. Richie to appear and show cause why she should not be held in contempt for
failing to file the record. The clerk of this court shall cause a copy of this order to be served on
Ms. Richie by certified mail, return receipt requested, or give other personal notice of this order
with proof of delivery. Because “[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court
is directed to serve a copy of this order on the Honorable Jose Luis Garza, Judge of the 381st
Judicial District Court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court